Per Curiam
Petitioner has filed original action in this court which he has petitioned for a writ of habeas corpus against the warden of the Indiana State Prison where petitioner is confined.
*696This court is without jurisdiction to entertain the proceedings as it is well settled the Supreme Court has no original jurisdiction of actions- for writ of habeas corpus. There is ample jurisdiction in nisi prius courts to issue such writs in proper cases, with remedy by appeal to this court if the writ is erroneously denied. See: State ex rel. Taylor v. Dowd, Warden (1944), 222 Ind. 289, 58 N. E. 2d 543, certiorari denied 322 U. S. 737, 64 S. Ct. 1049, 88 L. Ed. 1571; Jones v. Dowd, Warden (1941), 219 Ind. 114, 37 N. E. 2d 68.
Petition dismissed.
Achor, J., not participating because of illness.
Note. — Reported in 162 N. E. 2d 444.